Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 01, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,995,401 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 38-57 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim 38-45, 49 recite the limitation of "a receive unit configured” which has a corresponding structure as seen in Figure 2, transmit/receive unit 110 or 114.

Claim 38-45, 49 recite the limitation of "a decoder configured” which has a corresponding structure as seen in Figure 2, LDPC encoder/decoder 108 or 112.

Claim 46 recite the limitation of "a transmit unit configured” which has a corresponding structure as seen in Figure 2, transmit/receive unit 110 or 114.

Claim 46 recite the limitation of "an encoder configured” which has a corresponding structure as seen in Figure 2, LDPC encoder/decoder 108 or 112.

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figures 2.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Allowable Subject Matter

Claims 38-57 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a receiver for receiving data in a communication network, comprising a receive unit configured to receive data over a channel from a transmitter, wherein the data is parity-check encoded to acquire a codeword, wherein the codeword is defined by a plurality of variable nodes associated wherein, responsive to an estimation indicating that the codeword cannot be decoded, the receiver is configured to request from the transmitter a retransmission of the data and/or additional redundancy, wherein, responsive to an estimation indicating that the codeword can be decoded, the receiver is to signal the transmitter to not retransmit the data and/or to stop transmitting additional redundancy, and wherein, to estimate the decodability of the transmitted codeword, the receiver is configured to take into account in addition one or more of the channel quality, the channel estimation, and CRC symbols” as recited in claim 38 and in similar claims 50 and 57.

The prior arts of record do not disclose “a transmitter for transmitting data in a communication network, comprising: an encoder configured to parity-check encode data to acquire a codeword, wherein the codeword is defined by a plurality of variable nodes associated with a plurality of the check nodes of a bipartite graph representing code; and a transmit unit configured to transmit the codeword over a channel to a receiver such that certain variable nodes of the plurality of variable nodes, which are associated wherein the certain variable nodes define a subcodeword known at the receiver and used by the receiver to estimate a decodability of the transmitted codeword prior to receiving all variable nodes of the codeword, wherein the transmit unit, responsive to a signal from the receiver, is configured to perform a retransmission of the data and/or to transmit additional redundancy, or to not perform a retransmission of the data and/or to stop transmitting additional redundancy, and wherein, to estimate the decodability of the transmitted codeword, the receiver is configured to take into account in addition one or more of the channel quality, the channel estimation, and CRC symbols” as recited in claim 46.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111